Exhibit (b) EX-99.906CERT SECTION 906 CERTIFICATIONS Mark E. Swanson, President, Chief Executive Officer, Treasurer, Chief Accounting Officer and Chief Financial Officer of Russell Investment Funds, a Massachusetts Business Trust (the Registrant), certifies that: 1. The Registrants periodic report on Form N-CSR for the period ended December 31, 2016 (the Form N-CSR) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended, as applicable; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. A signed original of this written statement required by Section 906 has been provided to Russell Investment Funds and will be retained by Russell Investment Funds and furnished to the Securities and Exchange Commission or its staff upon request. Russell Investment Funds Mark E. Swanson President, Chief Executive Officer, Treasurer, Chief Accounting Officer and Chief Financial Officer, Russell Investment Funds Date: February 17, 2017
